Citation Nr: 1031282	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-18 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for night myopia, claimed as 
night blindness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for hypertension, 
assigning a 10 percent evaluation, and hemorrhoids, assigning a 
10 percent evaluation; and denied service connection for myopia, 
claimed as night blindness, and sinusitis, to include allergies.  
In April 2004, the Veteran submitted a notice of disagreement for 
the issue of night myopia and subsequently perfected his appeal 
in June 2005.

In July 2007, the Board remanded the Veteran's claim of 
entitlement to service connection for night myopia to the Appeals 
Management Center (AMC) for further evidentiary development, 
including additional notice, attempting to obtain additional 
treatment records, and a eye specialist examination.  The Board 
is obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the Veteran was sent notice 
compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), in August 2007.  The August 2007 letter also requested 
that the Veteran identify any outstanding treatment records that 
he wanted VA to obtain.  The Veteran did not identify any 
outstanding private or VA treatment records.  In September 2008 
and January 2009, the Veteran was afforded new VA eye 
examinations.  Accordingly, all remand instructions issued by the 
Board have been complied with and this matter is once again 
before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that night 
myopia is the result of a disease or injury in active duty 
service.




CONCLUSION OF LAW

Night myopia was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to the 
initial adjudication of the Veteran's claim, a letter dated in 
October 2003 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio at 187.

Additionally, a letter dated in August 2007 informed the Veteran 
of how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, consistent 
with the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman, supra.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records and select service treatment 
records are in the file.  Private treatment records identified by 
the Veteran have been obtained, to the extent possible.  

In January 2010, the Veteran was informed that his claims file 
could not be located and would be rebuilt.  The service treatment 
records contained in the claims file are those the Veteran 
provided.  In a case such as this where the Veteran's service 
records are incomplete, the Board's obligation to explain its 
findings and conclusions, and to carefully consider the benefit-
of-the-doubt doctrine, is heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992).  The Board notes, however, that O'Hare does not create 
a presumption that the missing treatment records would, if they 
still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the doubt" 
when the Veteran's service treatment records have been destroyed, 
only heightened duties of the Board to consider the applicability 
of the benefit-of-the-doubt doctrine, to assist the Veteran in 
developing the claim, and to explain its decision.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not 
lower the legal standard for proving a claim for service 
connection.  Rather, it increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that may 
be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

In fulfilling its heightened obligation, VA requested that the 
Veteran submit any service treatment records or other relevant 
documents that he possessed.  See Letter from RO, January 2010.  
In response to the January 2010 letter, the Veteran submitted 
copies of service treatment records relating to his in-service 
complaints of night blindness and copies of his correspondence 
with the RO.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when there is (1) evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA eye 
examinations in September 2008 and January 2009, with April and 
June 2009 addendums.  The results from those examinations have 
been included in the claims file for review.  Both examinations 
involved a review of the claims file, a thorough examination of 
the Veteran, and an opinion that was supported by sufficient 
rationale.  Therefore, the Board finds that the examinations are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially complied 
with the duty to obtain the requisite medical information 
necessary to make a decision on the Veteran's claim for night 
myopia.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury 
or disease occurred in service is not enough; there must also be 
a chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran contends that he currently suffers from night myopia 
as a result of his time in active duty service.  Specifically, he 
claims that he has experienced night blindness since his time in 
service.  Therefore, he believes service connection is warranted.

For purposes of entitlement to benefits, the law provides that 
refractive errors of the eyes are congenital or developmental 
defects and are not a disease or injury within the meaning of 
applicable legislation.  In the absence of superimposed disease 
or injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia, and astigmatism, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 
(2009).  Thus, VA regulations specifically prohibit service 
connection for refractive errors of the eyes unless such defect 
was subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran's April 1983 entrance examination indicated that his 
eyes were normal, but that he had refractive errors correctable 
by lenses.  See entrance examination report, April 1983.  Service 
treatment records from February to April 1991 show the Veteran's 
complaints of difficulty seeing at night.  A March 1991 in-
service eye examination showed that the Veteran's eyes were 
normal with correctable refractive errors.  The Veteran was 
diagnosed with night myopia with no evidence of retinitis 
pigmentosa.  His rating was changed from boat coxswain to 
subsistence specialist in light of his night vision problems in 
April 1991.  A subsequent July 1991 in-service examination report 
noted no evidence of any progressive disorder, night vision 
difficulties which may be markedly improved with new glasses, and 
that Congenital Stationary Night Blindness could not be ruled out 
without electroretinography (ERG) testing.  See service treatment 
record, July 1991.

The Veteran was afforded VA eye and general examinations in 
November 2003, September 2008, and January 2009, with April and 
June 2009 addendums, to determine whether he suffered from an eye 
disability other than a refractive error.  The November 2003 
examiner diagnosed the Veteran with night blindness or nocturnal 
myopia.  The September 2008 examiner found normal eyes with no 
signs of degeneration or pigment spicules.  He observed a 
constricted visual field bilaterally.  He concluded that he was 
unable to give a complete opinion without ERG testing.  In 
January 2009, the Veteran underwent a VA eye specialist's 
examination with ERG testing.  At that time, the examiner 
diagnosed the Veteran with a refractive error and 
photosensitivity that was not related to his military service.  
He noted that ophthalmic and ERG findings revealed a normal 
retina and optic nerve, with no optic abnormality to support the 
Veteran's symptoms of night blindness.  The examiner was unable 
to find any eye disability that had an etiology other than 
congenital or developmental.  An April 2009 optometry note 
reflects review of examination and testing, including a March 
2009 complete ophthalmology consult.  The diagnoses included 
refractive error and decreased ocular function at night.  It was 
noted there was no ocular abnormality to support the patient's 
symptoms.  A June 2009 addendum note referred to the prior notes.

In this case, the only evidence which purports to relate the 
Veteran's vision problems to his military service, rather than 
congenital or developmental defects, consists of the statements 
of the Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2009) (competent medical evidence means evidence provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  
While the Veteran can describe what he experiences, he is not 
able to provide competent evidence as to the etiology of his 
vision problems.  His assertions are accorded less weight than 
the competent medical evidence, the January 2009 VA examiner's 
opinion, that is against his claim.  Competent medical evidence 
to show that the Veteran's vision problems are not congenital or 
developmental in nature is lacking in this case.

The Board has also considered the other evidence submitted in 
support of the claim, to include private treatment notes and an 
article printed off of the internet.  The private treatment notes 
do not indicate that the Veteran's night myopia is due to other 
than congenital/developmental defect.  Similarly, the article off 
of the internet  does not specifically indicate that night myopia 
is due to disease or injury.  Thus, the additional evidence does 
not indicate that the Veteran's night myopia is due to inservice 
disease or injury.

Based on the medical evidence of record, particularly the 
January 2009 VA examination report, the Board must conclude that 
the Veteran's refractive error and other vision complaints are of 
a congenital/developmental nature.  No superimposed disease or 
injury during service is shown.  As the Veteran's decreased 
ocular function at night is not a disorder capable of service 
connection, the claim must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Accordingly, the Board finds that the claim of entitlement to 
service connection for night myopia, claimed as night blindness, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for night myopia, claimed as 
night blindness, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


